Exhibit 10.99
SUB-LICENSE AGREEMENT BETWEEN
RETAIL VENTURES LICENSING, INC. AND FILENE’S BASEMENT, INC.
     This Sub-License Agreement (“Agreement”), effective January 23, 2008, is
entered into by and between Retail Ventures Licensing, Inc., a Delaware
corporation, located and doing business at 3241 Westerville Road, Columbus, Ohio
43224 (“RVLI”) and Filene’s Basement, Inc., a Delaware corporation, located and
doing business at 3241 Westerville Road, Columbus, Ohio 43224 (“FB”).
     WHEREAS, FB desires to obtain a license from RVLI under the trademarks,
trade names and symbols set out in Exhibit A hereto (“the Marks”) solely for use
in connection with the goods set out in Exhibit B hereto (“the Goods”); and
     WHEREAS, RVLI desires to license FB under the Marks solely for use in
connection with the Goods.
     NOW, THEREFORE, the parties hereby agree as follows:
     1. For valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, RVLI hereby grants to FB a perpetual, non-exclusive,
non-transferable, royalty-free license to use the Marks and to enjoy the
goodwill symbolized thereby in connection with the marketing, promotion,
distribution, offer for sale and sale of the Goods, such license to be valid
only within the United States (the “Territory”).
     2. Upon prior written notice to RVLI, this Agreement is assignable, and the
Marks and registrations thereof and applications therefor sublicensable, by FB
to its affiliates, including Filene’s Basement, Inc. FB may also assign this
Agreement to a purchaser of substantially the entire of any of Retail Ventures,
Inc.’s retail department store businesses. FB must notify RVLI of the assignment
in writing, and any such assignee must expressly agree in writing in a form
satisfactory to RVLI to be bound by

Page 1 of 7



--------------------------------------------------------------------------------



 



the terms of this Agreement. Other than as provided herein, FB may not assign or
sublicense the license granted in this Agreement. This Agreement is freely
assignable by RVLI.
     3. FB and its sub-licensee(s) shall use the Marks solely in connection with
the Goods, and to such additional goods as RVLI agrees, at its sole discretion
and upon written request by FB, to be added to Exhibit B.
     4. If, after the Marks are placed into use, FB and/or its sub-licensee(s)
cease or intend to cease use of any of the Marks for more than forty-five
(45) days, FB shall notify RVLI of that decision in writing. If, after the Marks
are placed into use, FB and/or its sub-licensee(s) cease to use of any of the
Marks for more than forty-five (45) days, the license with respect to such
Mark(s) shall be terminated.
     5. FB acknowledges that the continued maintenance of the significance and
value of the Marks and their associated goodwill, the continued maintenance of
the quality standards, and the merchandising of products associated with the
Marks, are all essential elements of the license granted herein. Accordingly, FB
agrees:
     a. that it will maintain the quality of all goods sold under the Marks at
the same level as are being maintained as of the effective date of this
Agreement, that it will do nothing that will degrade or bring into ill repute
any of the Marks, that the goods sold under the Marks shall meet quality
specifications supplied by RVLI, if any, and that it shall in all reasonable
ways aid RVLI to exercise quality control over the Goods sold by FB under the
Marks;
     b. RVLI, or its duly authorized representatives, shall have the right upon
reasonable notice during regular business hours, not to exceed once per calendar
year per

Page 2 of 7



--------------------------------------------------------------------------------



 



facility, to inspect the retail and manufacturing business operations of FB
and/or its sub-licensee(s) to the extent they relate to the Goods being
marketed, distributed, offered for sale and/or sold under the Marks for
compliance with the quality specifications, such inspection to be at RVLI’s
expense; and
     c. all products made available under the Marks shall be manufactured, sold,
marketed, advertised and rendered in compliance with all applicable laws, rules
and regulations.
     6. In the event RVLI determines, through an inspection or otherwise, that
FB and/or its sub-licensee(s) are not in compliance with the quality
requirements of paragraph 5 of this Agreement, including the requirement that FB
will do nothing that will degrade or bring into ill repute any of the Marks,
RVLI shall notify FB in writing of the determination and specify the basis of
the determination. FB shall have sixty (60) days from receipt of the written
notice in which to correct the non-compliance identified in the written notice.
In the event FB and/or its sub-licensee(s) fail to correct the non-compliance
within sixty (60) days, RVLI has the right, but not the obligation, to terminate
this Agreement, such termination to be provided in writing.
     7. FB acknowledges RVLI’s exclusive ownership of, and the validity of, the
Marks, and agrees that it will not, during the term of this Agreement or
thereafter, contest or question RVLI’s ownership of, or the validity of, the
Marks. FB also acknowledges that any such rights, and all goodwill relating to
the Marks, which may arise in connection with FB’s use of the Marks shall inure
to the benefit of and be the property of RVLI. FB further agrees not to register
or attempt to register any of the Marks, or any derivative or confusingly
similar mark thereto, anywhere in the world.

Page 3 of 7



--------------------------------------------------------------------------------



 



     8. Whenever requested by RVLI during the Agreement, FB and/or its
sub-licensee(s) shall execute such documents or applications RVLI may deem
necessary to confirm RVLI’s ownership of all such rights, to maintain the
validity of the Marks, or to obtain or maintain registrations thereof.
     9. In the event FB and/or its sub-licensee(s) wish to use a variation or
derivative of one of the Marks, FB shall immediately notify RVLI in writing of
the variation or derivative. If RVLI agrees to such a variation or derivative,
such agreement not to be unreasonably withheld, such variation or derivative
shall be added to the Marks, and Exhibits A and B hereto shall be amended, as
appropriate, to include such variation or derivative under this Agreement and
the license to FB.
     10. Subject to the provisions of paragraph 6 of this Agreement, if FB
breaches any of the terms and/or conditions of this Agreement, RVLI shall
provide written notice of the breach to FB. If the breach is not cured within
thirty (30) days from receipt of such notice, RVLI shall have the right, but not
the duty, to terminate this Agreement, such termination to be provided in
writing.
     11. FB hereby indemnifies and holds harmless RVLI and its shareholders,
officers, directors and employees from and against any and all claims, actions,
liabilities, losses, and damages (including, without limitation, costs and
expenses and reasonable attorneys’ fees and disbursements) from third parties
arising from (a) the use by FB of any of the Marks, (b) FB’s use of any letter,
word, symbol, character, design or the like on, affixed to, or used in
connection with Goods other than the Marks by FB or its sublicensees, (c) any
alleged defects in the Goods sold under any of the Marks or in the material or
workmanship thereof, or inaccurate or deceptive labeling on or in connection

Page 4 of 7



--------------------------------------------------------------------------------



 



with, the Goods sold under any of the Marks, and (d) any nonconformity to or
non-compliance with any laws pertaining to the design, manufacture, quality,
safety, advertising, promotion or marketing of any of the Goods sold under any
of the Marks. RVLI shall provide written notice to FB of any such
indemnification within a reasonable time of learning of any event giving rise to
such indemnification obligation.
     12. THE MARKS ARE LICENSED ON AN “AS-IS” BASIS, AND RVLI MAKES NO, AND
HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT THERTO,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
     13. Any notice required to be given pursuant to this Agreement shall be in
writing and forwarded by certified or registered mail, return receipt requested,
or delivered by a courier service, such as Federal Express, DHL, or the like,
and shall be sent to the parties at the addresses and to the individuals listed
below:
     As to RVLI
President
Retail Ventures Licensing, Inc.
3241 Westerville Road
Columbus, Ohio 43224
     As to FB
President
Filene’s Basement, Inc.
3241 Westerville Road
Columbus, Ohio 43224
Any notice sent in accordance with the above shall for all purposes be deemed to
be fully given by a party upon the earlier of actual receipt or after three
(3) business days. The

Page 5 of 7



--------------------------------------------------------------------------------



 



individuals and addresses set forth above can be changed by either party
pursuant to written notice as provided in this paragraph.
     14. This Agreement shall be governed by and interpreted under the laws of
the State of Ohio without reference to principles of conflict of laws. Any
controversy arising out of this Agreement shall be resolved in a federal or
state court of competent jurisdiction located in the State of Ohio, City of
Columbus. The parties consent to jurisdiction in such courts and waive any
objection to such venue.
     15. FB recognizes that the Marks possess a special and unique character
which makes difficult the assessment of monetary damages which RVLI might
sustain by an unauthorized use of the Marks. FB recognizes and agrees that
irreparable injury would be caused by FB’s unauthorized use, and that injunctive
and other relief, in law and equity, would be appropriate in the event of a
breach of this Agreement by FB.
     16. This Agreement is a complete statement of all agreements among the
parties with respect to its subject matter. Any amendment, modification,
alteration, change or waiver, including changes to any of the Exhibits hereto,
must be in writing signed by both parties.
     17. If any provision of this Agreement is for any reason declared to be
invalid or unenforceable, the validity of the remaining provisions shall not be
affected thereby.
     18. This Agreement shall be construed without regard to any presumption or
any other rule requiring construction against the party causing this Agreement
or any part thereof to be drafted.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Page 6 of 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective
January 23, 2008.

                      RETAIL VENTURES LICENSING, INC.       FILENE’S BASEMENT,
INC.    
 
               
By
          By         Name: James A. McGrady       Name: Mark Shulman    
Title:
          Title:        

Page 7 of 7



--------------------------------------------------------------------------------



 



EXHIBIT A
Marks and Federal Registrations and Applications

              Mark   Application No.   Registration No.
TODAY’S LIVING
  76/261,834     3,059,244  
TODAY’S LIVING
  76/977,232     2,929,520  
TODAY’S LIVING
  76/976,800     2,872,455  
TODAY’S LIVING
  76/976,288     2,826,251  
TODAY’S LIVING
  76/975,660     2,768,042  
TODAY’S LIVING
  76/975,259     2,805,664  
PREMIER HOTEL LINENS
  78/664,795        
CREATIVE LIFESTYLES
  76/977,228     2,929,518  
CREATIVE LIFESTYLES
  76/976,805     2,877,939  
CREATIVE LIFESTYLES
  76/976,281     2,826,249  
CREATIVE LIFESTYLES
  76/975,662     2,832,922  
OUTDOORS BY TODAY’S LIVING
  76/559,045     2,965,831  
ALPINE RIDGE
  77/093,153        
ALPINE RIDGE
  75/928,498     2,579,709  
ALPINE RIDGE
  75/928,483     2,499,088  
ALPINE RIDGE
  75/737,400     2,579,321  
CHEF’S HELPER
  76/977,838     3,066,472  
CHEF’S HELPER
  76/978,589     3,275,971  
CHEF’S HELPER
  76/541,064        
BBQ CLASSICS
  76/612,967     2,184,734  
BARBECUE CLASSICS
  75/167,791     2,184,734  
COACH AND FOUR
  77/017,958     0,581,571  
COACH AND FOUR
  77/017,973        
(LOGO) [l36137bl3613701.gif]
           
COACH AND FOUR
  71/633,531     0,581,571  
FREE FALL
  78/722,971     3,349,727  
FREE FALL
  73/582,912     1,410,638  
HOLIDAY MAGIC BY WONDERLAND
TRADITIONS
  78/977,490        
HOLIDAY MAGIC BY WONDERLAND
TRADITIONS
  78/667,366        
INTIMATE SECRETS
  78/857,986     3,327,632  
INTIMATE SECRETS
  75/341,737     2,195,611  

Page 1 of 10



--------------------------------------------------------------------------------



 



              Mark   Application No.   Registration No.
J. D. CHRISTOPHER
  75/371,891     2,299,257  
LUCA ROSSI
  76/569,246     3,022,468  
MAZZONI
  75/414,191     2263818  
MAZZONI
  77/061,036        
MAZZONI
  76/624,393     3,069,906  
WONDERLAND TRADITIONS
  74/703,246     2,067,780  
WONDERLAND TRADITIONS
  75/222,765     2,286,915  
WITCH’S HAUNT
  75/165,507     2,159,620  
CI CLUB INTERNATIONAL
  76/607,093        
CLUB INTERNATIONAL
  73/495,224     1,453,246  
U.S.A. CLASSICS
  75/979,351     2,365,350  
U.S.A. CLASSICS
  75/978,443     2,280,142  
FLORENZI
  74/389,832     1,845,683  
FLORENZI
  75/735,819     2,519,119  
FLORENZI
  76/559,653     2,895,022  
MERRY GO ROUND KIDS
  75/287,826     2,327,082  
IOU
  74/389,833     1,852,453  
ROSEMARY & IVY
  75/155,096     2,098,396  
VILLAGE GARDENER
  75/201,097     2,154,321  
VILLAGE GARDENER
  75/201,096     2,127,874  
VILLAGE GARDENER
  75/200,985     2,155,738  
VILLAGE GARDENER
  75/200,983     2,127,872  
VILLAGE GARDENER
  75/060,685     2,102,148  
AUTUMN TAPESTRY
  78/667,435        
MEMPHIS BLUES
  76/604,000     2,259,855  
MEMPHIS BLUES
  75/287,844     2,259,855  
SUSSEX CLOCK WORKS
  78/909,085     3,354,302  
STACY LEWIS
  76/493,692        
T. EDWARDS
  75/287,801     2,251,812  
THERMA PLUSH
  78/897,916        

Page 2 of 10



--------------------------------------------------------------------------------



 



EXHIBIT B
Goods For Which The Marks Are Licensed

      Mark   Goods/Services
TODAY’S LIVING
  Decorative water fountains and waterfalls, chair pads; pillows, namely, bath
pillows; bathroom mirrors; clothes hangers; nonmetal clothes hooks; shower
curtain rods; nonmetal shower curtain rings; shoe racks and garment racks;
masquerade masks for decorative purposes of cold cast resin, fabric, bone,
ivory, plaster, plastic, wax and wood; brushes, namely, nail, eyebrow; sponges
for household purposes; tub stoppers; plungers for clearing blocked drains;
candle accessories, namely, candle rings, and candle snuffers not of precious
metal; plastic laundry baskets; shower caddies; towel bars; clothes drying
racks; shoe trees; ironing boards; shaped ironing board covers and pads; home
furnishings and housewares, namely, cookware, namely, woks, non-electric
pressure cookers; storage containers, namely, stainless steel pump pots; fabric
covers for kitchen appliances; wood floral sticks with attachments for making
artificial floral arrangements; decorative tassels and cords; plastic and rubber
mats, namely bath mats, carpet remnants, and textile welcome mats; rugs, namely
bath rugs, area rugs, rag rugs, oriental rugs, dhurrie rugs, braided rugs, and
kitchen rugs Live floral items, namely garlands, wreaths, basket arrangements,
swags, candle rings, vines, bushes and stems, and ficus trees, live floral
items, namely, centerpieces and bouquets, and topiaries, framed art pictures and
prints, toilet paper holders, textile and vinyl table napkins; fabric table
runners; decorator rounds and toppers for tables made of lace and/or fabric,
artificial floral items, namely, garlands, wreaths, centerpieces, basket
arrangements, bouquets, swags, candle rings, vines, bushes and stems, topiaries,
and ficus trees, Brushes, namely, hair and cosmetic brushes; glass table tops;
non-metal decorative curio boxes; figurines of earthenware, porcelain or terra
cotta; candle accessories, namely, candle jars; home furnishings and housewares,
namely, cookware, namely, roasters and steamers, tea kettles; decanters; cake
plates; gravy boats; porcelain and china ornaments; wooden, glass and plastic
coasters; plates; breadboxes; buckets; butter dishes; casserole dishes; crocks;
ice buckets; salad sets consisting of various-sized bowls and serving salad
tongs; kitchen utensils, gadgets and serving sets, namely, spoons, ladles,
spatulas, turners, ice cream scoopers, tongs, graters, basters, corn cob
holders; kitchen

Page 3 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  containers, namely, recipe boxes; canister sets; kitchen caddies; cutlery
trays; napkin holders; spice racks; banana trees; cookie stampers; storage
containers, *namely,* carafes, and bottles sold empty; ceramic pump pots and
carafes; wicker goods, namely, portable meal tray tables, vases, and urns;
decorative gifts of china, crystal, Toiletries, namely, shower gel, body lotion,
room fragrances, bubble bath, non-medicated bath salts, aromatherapy oils, body
oils; soap, namely face soap, deodorant soap, skin soap, shaving soap,
antibacterial soap, beauty soap; and potpourri ,earthenware, glass, porcelain or
terra cotta, namely, birdcages, and items in the shapes of cars, planes, and
animals; portable ice chests for food and beverages; masquerade masks for
decorative purposes of ceramic, clay dough, china, crystal, earthenware, glass,
porcelain and terra cotta, window decorations, namely, curtains; bedding,
namely, homemade quilts, pillow shams, bed spreads, bed-in-a-bag, comforters,
duvet covers, dust ruffles, mattress pads, bedding protectors, pillow
protectors; fabric tub mats; table cloths not of paper; furniture throws;
fabric, namely, cotton fabric, woolen fabric, nylon fabric, polyester fabric,
and rayon fabric; vinyl place mats, lighting, namely, floor, table, desk lamps,
pillows, namely, toss pillows, floor pillows, and bed pillows; window blinds;
window shades; picture frames; shelves; cabinets; decorative gifts made of wood
and polyresin, namely, general purpose decorative storage cases, jewelry cases,
and wooden animals; drapery hardware, namely, brackets sold as a unit and
individually, Figurines made of stoneware, Kitchen cutlery, namely flatware,
knives, forks, spoons, butcher knives, and kitchen knives; non-electric can
openers; carving sets, consisting of various-sized knives, Nautical-theme home
decor items of common metal, namely, two-dimensional and three-dimensional
models in the shape of fish, light houses, boats, figurines made of metal, brass
and copper, Wall decor, namely, wall mirrors and accent furniture; wall plaques;
figurines of wood and polyresin; wood boxes; wood tables; nautical-theme wooden
and polyresin home decor items, namely, wood fish, model lighthouses, model
boats, wooden signs; laundry hampers made of plastic, wicker, metal, or mesh;
drapery hardware, namely, drapery rods, curtain rods, sconces, sold as a unit
and individually, and planters; decorative trays not of precious metal;
candlesticks and candleholders not of precious metal; sconces not of precious
metal; home furnishings and housewares, namely, bakeware, cookware, namely pans,
pots, carafes, dinnerware, beverageware, ceramic serveware, namely, mugs,
non-electric thermal insulate food and beverage containers not of precious
metal; containers for food, namely, cookie jars; cutting boards;

Page 4 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  carving boards; bowls; paper towel holders; waste baskets, wicker planters,
wicker goods, namely, baskets, chests and wine baskets, Window decorations,
namely, draperies; bedding, namely, blankets, bed sheets and bed sheet sets,
blanket throws; towels; wash cloths; towel ensembles, Candles, in the form of
pillars, votives, tapers, tea lights, balls, glow candles, and imbedded candles,
namely novelty, basic, aromatherapy, and candle sets.
 
   
PREMIER HOTEL LINENS
  Bed pillows; plastic facial tissue box covers; bathroom accessories, namely,
bathroom glass holders not of precious metal, drinking glasses, beverageware,
plastic cups, drinking vessels, mugs, soap dishes, toothbrush holders, lotion
containers with dispensing pumps, ceramic facial tissue box covers,
wastebaskets, covers for spare toilet paper roll, and toilet paper holders; bed
and bath linens, namely, bed sheets, comforters, throws, blankets, towels, face
cloths, bath rugs, mattress pads, and pillow cases; bath rugs
 
   
CREATIVE LIFESTYLES
  Garment bags for storage; laundry bags, Toilet seats; electric fans; and
lighting, namely, wall, ceiling, and desk lamps; shower heads, decorative water
fountains and waterfalls; electric bread warmers; electric pressure cookers,
chair pads; pillows, namely, toss pillows, floor pillows, bath pillows, and bed
pillows; window blinds; window shades; picture frames; clothes hangers; wall
decor, namely wall mirrors; wall plaques; wood boxes; laundry hampers made of
plastic, metal, or mesh; nonmetal clothes hooks; shower curtain rods; nonmetal
shower curtain rings; shelves; cabinets; decorative gifts made of wood and
polyresin, namely, jewelry cases; shoe racks; drapery hardware, namely, drapery
rods, curtain rods, brackets, sconces, sold as a unit and individually;
masquerade masks for decorative purposes of cold cast resin, fabric, bone,
ivory, plaster, plastic, wax and wood, wicker goods, namely, baskets and wine
baskets, laundry hampers made of wicker, Figurines made of stoneware, lighting,
namely, floor, and table lamps, imbedded candles, namely aromatherapy candles,
clocks, garment racks, candle accessories, namely, candle jars, towel bars,
bedding, namely, bed-in-a-bag, wash cloths, mirrors; accent furniture; figurines
of wood and polyresin; wood tables; nautical-theme wooden and polyresin home
decor items, namely wood fish, model lighthouses, model boats, wooden signs;
decorative gifts made of wood and polyresin, namely, general purpose decorative
storage cases and wooden animals, artificial floral items, namely garlands,
wreaths, centerpieces, basket arrangements, bouquets, swags, candle rings,
vines, bushes and stems, topiaries and ficus trees, candles, in the form of
pillars, votives, tapers, tea lights and candle sets, nautical-theme home decor
items of common metal, namely two-

Page 5 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  dimensional and three-dimensional models in the shape of fish, lighthouses,
boats, and non-luminous and non-mechanical metal signs; figurines made of metal,
brass, and copper, decorative gifts made of paper mache, namely paper mache gift
boxes
 
   
OUTDOORS BY TODAY’S LIVING
  Metal shepherd crooks with hooks used for supporting lawn decorations;
non-luminous, non-mechanical metal signs; and metal planters, Lantern with
citronella candle sold as a unit, and lanterns, Patio umbrellas, Stepping
stones, decorative garden stones shaped like people and animals, garden
figurines made of stone and concrete; non-luminous, non-mechanical signs made of
wood, wood fencing and edging, wooden garden stakes; benches, patio furniture,
fitted protective patio furniture covers, metal stand; and wind chimes, portable
thermally-insulated coolers for food and beverage, bird feeders, bird houses and
bird baths, reusable plastic cubes filled with freezable material for cooling
beverages, plastic drinking cups, mugs and plastic cups with straws, metal plant
holders, watering cans, gardening gloves, and mesh dinner plate covers, Patio
torches, Non-metal awning with supports.
 
   
ALPINE RIDGE
  Men’s, women’s, and children’s clothing, namely, jeans, shirts, coats,
jackets, snowsuits, sweatsuits, sweatshirts, sweaters, vests, parkas, gloves,
mittens, socks, shoes, hats and scarves, backpacks, tote bags, and wallets,
small suit cases and travel bags, children’s clothing, namely, children’s pants,
jerseys, shirts, underwear and thermals, Camping gear, namely, sleeping bags and
inflatable air mattresses, Tents; portable gazebos of fabric; portable gazebos
of plastic; awnings; and fabric canopies.
 
   
CHEF’S HELPER
  Kitchen housewares, namely, cutting boards and bakeware; cookware, namely,
steamers, steamer inserts, saucepans, non-electric griddles, frying pans, metal
cooking pans, glass cooking pans, cooking pots, pot lids, non-electric coffee
pots; and household kitchen utensils, namely, napkin holders, towel holders,
banana hangers, trivets, strainers, turners, tongs, whisks, basters, bottle
openers, pot and pan scrapers, spatulas, graters, colanders, scoops, salt and
pepper shakers, cookie presses, cookie cutters, sifters, ladles, garlic presses,
basting brushes, mixing bowls, rolling pins, wine cork screws, sieves, funnels,
spice racks, coaster sets comprising coasters not of linen or paper, wooden
mixing and serving spoons, serving forks, pepper grinders, non-electric salad
spinners, and wine racks, cutlery, including kitchen cutlery; hand-operated food
choppers; pizza cutters; parers; and non-electric can openers, measuring cups,
measuring spoons; and meat thermometers, non-metal key holders; and non-metal
clips for closing snack bags
 
   
BBQ CLASSICS
  Patio candles; colored fire torches, patio accessories,

Page 6 of 10



--------------------------------------------------------------------------------



 



      Mark   Goods/Services
 
  namely, fitted plastic covers for metal propane gas tanks, patio accessories,
namely, fitted plastic covers for umbrellas, patio accessories, namely, fitted
plastic covers for furniture
 
   
BARBECUE CLASSICS
  Barbecue tools, namely, tongs and forks, barbecue grills, electric lighting
fixtures for the patio, and fitted plastic covers for barbecue grills, patio
accessories, namely, fitted plastic covers for patio furniture, patio
accessories, namely, fitted plastic covers for metal propane gas tanks, patio
accessories, namely, fitted plastic covers for umbrellas, barbecue tools,
namely, spatulas, brushes for basting foods, brushes for cleaning grills, and
cooking skewers.
 
   
COACH AND FOUR
  Handbags, wallets, purses, tote bags, luggage, and small leather goods,
namely, clutch purses, leather key cases and credit card cases, gloves, hats,
dresses, pants, skirts, jackets, coats, shirts, blouses, vests, shorts and
sweaters, belts and men’s ties, cuff links, handkerchiefs, ladies and misses
shoes made of leather, suede, canvas, fabric or compositions and combinations.
 
   
FREE FALL
  Clothing, namely, pants, shorts, T-shirts, and woven shirts, sweaters and
sweatshirts.
 
   
CLUB INTERNATIONAL
  Men’s clothing, namely suits, pants, jackets, sweaters, coats, shirts, socks
and undergarments.
 
   
U. S. A. CLASSIC
  Clothing, namely, shirts, sweaters, skirts, blouses, dresses, shorts, pants,
jeans, coats, jackets, overalls, shortalls, hats, clothing belts, socks and
hosiery, duffle bags.

Page 7 of 10



--------------------------------------------------------------------------------



 



     
HOLIDAY MAGIC BY
WONDERLAND TRADITIONS
  Christmas theme figurines and statuary made of wood, plastic, fabric and resin
in the form of Santas, snowmen, nutcrackers, carolers, reindeer, corner kids,
sleighs, wreaths, birdhouses, bears, moose and reindeer, elves, gingerbread
people, angels, Mrs, Claus, candy canes and nativities; Christmas theme
ornamental sculptures made of wood for indoor/outdoor decor; Christmas theme
ornamental sculptures of non-precious metal for indoor/outdoor decor, namely,
wind chimes, plaques and decorative fireplace screens; and plastic hooks and
hangers including wreath hangers, all for hanging decorations, Christmas theme
figurines and statuary of common metal, namely, Santas, kings, soldiers,
snowmen, reindeer, stars, sleighs, stockings, and angels; Christmas theme
ornamental sculptures of non-precious metal for indoor/outdoor décor, namely,
non-luminous and non-mechanical metal signs and baskets of common metal;
Christmas tins of metal; metal hooks and metal hangers for wreaths, Electric
lighted wooden figure stands; Christmas electric light sets resembling icicles;
electric candles; Christmas theme ornamental sculptures of non-precious metal
for indoor/outdoor décor, namely, candle lanterns and oil lanterns; electric
Christmas light strings and replacement bulbs; lighted Christmas garlands;
lighted plastic, polyresin, wood, and ceramic figurines; and lighted Christmas
tree toppers, Christmas theme figurines of terra cotta in the form of Santas,
snowmen, nutcrackers, carolers, reindeer, corner kids, and nativities, Boxed
Christmas cards; Christmas theme plastic window decals for decorating windows;
tissue paper; Christmas theme and winter theme figurines made out of paper
mache; Christmas theme chalk boards for home use; gift bags made from paper,
fabric and plastic; Christmas card holders made of fabric; decorative boxes made
of cardboard; advent calendars made of wood; and Christmas theme gift wrapping
paper, Pet clothing, namely, hats and vests; and pet accessories, namely,
collars, Jars for holding candles; candle holders not made of precious metals;
Christmas theme figurines of glass and ceramic in the form of Santas, snowmen,
nutcrackers, carolers, reindeer, corner kids, and nativities; Christmas theme
planters made of terra cotta; Christmas theme ornamental sculptures of
non-precious metal for indoor/outdoor decor, namely, bird houses; and Christmas
theme baskets made of wood, Unfitted novelty chair covers and Christmas theme
hanging figures and flags, all made of fabric, Santa suits and hats.
 
   
INTIMATE SECRETS
  Female clothing, namely, sleepwear, loungewear, gowns, shirts and robes, bras
and panties.
 
   
J. D. CHRISTOPHER
  Men’s suits, sport coats, pants, shirts, and all-weather coats.

Page 8 of 10



--------------------------------------------------------------------------------



 



     
LUCA ROSSI
  Suits, sport coats, slacks, all-weather coats, topcoats, overcoats, and suit
separates, namely, suit jackets, suit pants and suit vests.
 
   
MAZZONI
  Dress shirts, knit sport shirts, sweaters, ties, suits, sport coats, slacks,
top coats and raincoats.
 
   
WONDERLAND TRADITIONS
  Christmas-theme figurines of common metal, namely, Santas, snowmen, reindeer
and stars; ornamental sculptures in the form of Christmas-theme greetings made
of non-precious metal, Christmas-theme figurines of wood, plastic or wicker,
namely, Santas, snowmen, reindeer and stars; water-ball snow globes; ornamental
sculptures in the form of Christmas-theme greetings made of wood, plastic,
straw, and wicker, Christmas tree ornaments; Christmas garlands; artificial
Christmas trees; artificial Christmas wreaths.
 
   
WITCH’S HAUNT
  paper and plastic Halloween face masks; party favors in the nature of small
toys; plastic, paper, and cardboard toy pumpkins; and toy party wind socks,
Halloween products, namely, paper treat bags, cardboard skeletons, stickers,
paper and cardboard banners and posters, Halloween costumes, Halloween
decorations, namely, plastic figurines, and plastic trees with plastic
Halloween-theme ornaments suspended from the branches thereof.
 
   
CI CLUB INTERNATIONAL
  Luggage sets, duffle bags, garment bags, briefcases, backpacks, totes, travel
bags, and handbags.
 
   
FLORENZI
  Luggage, duffle bags, garment bags for travel, tote bags, travel bags,
athletic bags, beach bags, overnight bags, cosmetic and toiletry cases sold
empty, knapsacks, luggage tags, suitcases; briefcases, attache cases, book bags,
school bags, business and credit card cases, briefcase-type portfolios;
backpacks, waistpacks, handbags, purses, wallets, billfolds, shoulder bags,
clutch purses, key cases, coin purses, diaper bags, and infant carriers worn on
the body, Women’s clothing, namely, pants, shirts, blouses, and jackets, Watches
sold to discount stores, outlet stores and off-price retail stores, men’s
clothing; namely, shirts, sweaters, jeans, pants, jackets.
 
   
MERRY GO ROUND KIDS
  Children’s, infants’ and toddlers’ clothing, namely, shirts, pants, shorts,
hats, jumpsuits, overalls, shortalls, sweaters, jackets, coats, jeans, warm-up
suits, rompers, swimwear, sweatshirts, sweatpants and coveralls.
 
   
I. O. U.
  Clothing, namely, shirts, pants, skirts, sweaters, jackets, socks, shoes, knit
tops, blouses, coats, blazers, sweatshirts, ties, belts.
 
   
ROSEMARY & IVY
  Female clothing, namely, sleepwear, loungewear, robes and dresses.
 
   
VILLAGE GARDENER
  Hand-operated garden tools, namely, pruners, loppers, rakes, shovels, picks,
spades, hedgers, trimmers, hoes, sprayers, lawn, watering, and garden hoses; and
hose mending kits consisting primarily of plastic hose

Page 9 of 10



--------------------------------------------------------------------------------



 



     
 
  connectors, metal hose fittings and connectors; metal cans sold empty and
metal lids for cans; metal broom handles; brass lawn ornaments; figures and
sculptures made of non-precious metal; hand-operated garden hose reels and
holders, all of common metal, hose and plastic spray nozzles; garbage cans,
all-purpose portable household containers, containers not of precious metal for
household use and non-metal cans sold empty; lawn sprinklers; garden
hose-attached sprayers; and bird feeders and bird houses, non-metal
hand-operated hose reels; non-metal broom handles; plastic lids for cans; and
plastic hose fittings and connectors; plastic figures, statues and figurines.
 
   
AUTUMN TAPESTRY
  Fragrances for personal use, Figurines and desktop statuary of common metal;
ornamental sculptures for indoor/outdoor décor made of non-precious metal,
non-luminous and non-mechanical metal signs; baskets of common metals, Candle
lanterns, Figurines and desktop statuary made of wood, raffia, fabric and resin;
ornamental sculptures for indoor/outdoor décor made of wood and plastic; wall
plaques; picture frames not of precious metal; non-metal lawn stakes; decorative
plastic flags, Candle holders not made of precious metals; figurines of glass
and porcelain; signs and sun catchers made of stained glass; planters for
flowers and plants; baskets made of wood.
 
   
MEMPHIS BLUES
  Girls’ and women’s clothing, namely, jeans, jackets, shorts, sweatshirts,
sweat pants, tops, bottoms, dresses, sweaters, jumpsuits and footwear, men’s
clothing and accessories, namely, jeans.
 
   
SUSSEX CLOCK WORKS
  Clocks.
 
   
STACY LEWIS
  Clothing, namely, men’s suits, sport coats, pants, dress shirts, and ties.
 
   
T. EDWARDS
  Men’s clothing and accessories, namely, pants, ties.
 
   
THERMA PLUSH
  Bed blankets and throws.

Page 10 of 10